COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                             Owners Association

Appellate case number:       01-18-01011-CV

Trial court case number:     2017-51356

Trial court:                 55th District Court of Harris County

       This Court’s June 11, 2019 Order on Motions had granted appellant’s pro se
extension of time to file a notice of appeal and had ordered appellant to file appellant’s
brief on the merits, that complies with Rule 38.1, by July 11, 2019. On July 11, 2019,
appellant, Eduardo Nonoalsi Bravo, filed a 32-page pro se letter with a copy of that June
11, 2019 Order, a 2-page letter of hardship, a list of fees, and several pages of medical
records from his wife and daughter. The Clerk of this Court filed this letter as a brief even
though it does not comply with the Texas Rules of Appellate Procedure for briefs.

        Accordingly, the Court sua sponte STRIKES this letter-brief because it does not
comply with Texas Rules of Appellate Procedure 9.4, 9.5, and 38.1. See TEX. R. APP. P.
9.4(i)(2)(B), 9.5(e), 38.1(a)-(k), 38.9(a). The Court ORDERS appellant to refile the brief
to conform with Rule 9.4 with a cover page, page numbers at the bottom of each page,
15,000 words or less if computer-generated, or 50 pages or less if not, with a correct
certificate of compliance with this word/page limit, and a certificate of service on counsel
for the appellee. See TEX. R. APP. P. 9.4(i)(2)(B), (3), 9.5(e).

        Specifically, the amended brief also should comply with Rule 38.1 by containing
the following sections, in the following order or otherwise:

        (1)    a list of all the parties to the trial court’s judgment and addresses of all trial
               and appellate counsel;
        (2)    a table of contents;
        (3)    an index of authorities;
        (4)    a brief statement of the case with references to the appellate record;
       (5)    a statement regarding oral argument, with any request on the front
              cover of the brief;
        (6) a list of the issues presented for appeal;
        (7) a statement of facts supported by record references;
        (8) a summary of the argument;
        (9) a clear and concise argument for the contentions made with appropriate
              citations to legal authorities and the clerk’s record;
        (10) a short conclusion clearly stating the nature of the relief sought; and
        (11) an appendix, if necessary.
TEX. R. APP. P. 38.1(a)-(k).

        The amended brief must conform with Rule 38.1 by including the sections above
and containing all necessary references to the clerk’s record filed with this Court or legal
authorities. See TEX. R. APP. P. 38.1(a)-(k), 38.7, 38.9(a). If necessary, appellants may
also file an appendix, either separately or after the end of the brief, with any relevant
documents, and the appendix and section headings above are not included in the word count
for the certificate of compliance. See TEX. R. APP. P. 9.4(i)(1), (3), 38.1(k).

        Finally, appellants’ amended brief is due to be filed with this Court no later than
30 days of the date of this Order. See TEX. R. APP. P. 38.6(a), (d), 38.7. Appellees’
brief, if any, will be due no later than 30 days after the filing of appellants’ amended
and compliant brief. See TEX. R. APP. P. 38.6(b).

      It is so ORDERED.
Judge’s signature: _____/s/ Laura C. Higley______
                     Acting individually     Acting for the Court
Date: __July 16, 2019__




                                             2